STONE, J.
The three affirmative charges given by the court, and excepted to, each and all assert, substantially, the same legal proposition. We think each mistook the law. The possession by Wallace from 1858-9 to 1862-3, the valuable improvements put on the lot by him, and his acts of ownership, raised the presumption of title in him at that time, which, in the absence of proof of outstanding title in another, would support or defend an action of ejectment. See Heydenfeldt v. Mitchell, 6 Ala. 70; Badger v. Lyon, 7 Ala. 564; McCall v. Pryor, 17 Ala. 533. Hendon v. White, 52 Ala. 597, was not intended to unsettle this principle. See, also, Clarke v. Clarke, 51 Ala. 498.
We have no evidence of any other possession of the land in controversy, until 1869, when the defendant went into possession, and has retained it ever since ; but he shows no title. Plaintiff, as one of the firm of Eakin & Co., claims title *582under a levy of attachment in favor of his firm in 1867, on the lot in controversy, judgment obtained in the cause in 1869, sale by the sheriff and purchase by him in 1871, and the present suit brought in 1872. Under these facts, the presumption of title in Wallace is not overcome.—Anderson v. Melear, at December term, 1876.
Reversed and remanded.
Bbickell, C. J., not sitting, having been of counsel.